Name: Commission Regulation (EEC) No 209/93 of 1 February 1993 amending and correcting Regulation (EEC) No 3717/91 drawing up the list of goods which may benefit from the arrangements permitting goods to be processed under customs control before being put into free circulation
 Type: Regulation
 Subject Matter: tariff policy;  trade
 Date Published: nan

 Official Journal of the European Communities 2. 2. 93No L 25/ 18 COMMISSION REGULATION (EEC) No 209/93 of 1 February 1993 amending and correcting Regulation (EEC) No 3717/91 drawing up the list of goods which may benefit from the arrangements permitting goods to be processed under customs control before being put into free circulation THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 2763/83 of 26 September 1983 on arran ­ gements permitting goods to be processed under customs control before being put into free circulation ('), as last amended by Council Regulation (EEC) No 720/91 (2), and in particular Article 1 5 thereof, Whereas, for economic reasons, it seems necessary to amend order number 12 (column II) of the list established by Commission Regulation (EEC) No 3717/91 (3) drawing up the list of goods which may benefit from the arrangements permitting goods to be processed unter customs control before being put into free circulation ; Whereas, moreover, this list must be corrected so as to rectify a material error in order number 1 3 (column I) of that list ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Committee for Customs Procedures with Economic Impact, HAS ADOPTED THIS REGULATION : Article 1 In the Annex to Commission Regulation (EEC) No 3717/91 , the wording of order numbers 12 and 13 shall be replaced by the following : Order number Column I Column II Goods for which processing under Processing which may be carried out customs control is authorized *12 Crude oils falling within CN codes Processing into products falling within 2707 99 1 1 and 2707 99 19 CN codes 2707 10 90, 2707 20 90, 2707 30 90, 2707 50 9 1 , 2707 50 99, 2707 99 30, 2707 99 99, 2902 20 90, 2902 30 90, 2902 41 00, 2902 42 00, 2902 43 00 and 2902 44 90. 13 Dichromium trioxide falling within CN Processing into chromium falling withn code 2819 90 00 CN code 8112 20 31 ' (') OJ No L 272, 5 . 10 . 1983, p. 1 . 0 OJ No L 78, 26. 3. 1991 , p. 9 . (3) OJ No L 351 , 20 . 12. 1991 , p. 23 . 2. 2. 93 Official Journal of the European Communities No L 25/19 Article 2 This Regulation shall enter into force on the seventh day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 1 February 1993 . For the Commission Rene STEICHEN Member of the Commission